Citation Nr: 0713310	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  06-34 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder, to include as secondary to a service-connected 
bilateral foot disability.

2. Entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected 
bilateral foot disability.

3. Entitlement to service connection for a right hip 
disorder, to include as secondary to a service-connected 
bilateral foot disability.

4. Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected bilateral foot 
disability.

5. Entitlement to a total disability rating for individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan. 

The Board observes that the veteran submitted a written 
statement in March 2007 indicating that he no longer wanted a 
Board hearing.  As such, his request for a Central Office 
Board hearing is considered withdrawn.  38 C.F.R. § 
20.702(e).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A right knee disorder is neither related to a disease or 
injury in service, nor may it be presumed to be related; it 
was not caused or aggravated by the veteran's service-
connected bilateral foot disability.

2. Degenerative changes of the left knee were aggravated by 
the veteran's service-connected bilateral foot disability.

3. Degenerative changes of the right hip were aggravated by 
the veteran's service-connected bilateral foot disability.

4. A back disorder is neither related to a disease or injury 
in service, nor may it be presumed to be related; it was not 
caused or aggravated by the veteran's service-connected 
bilateral foot disability.


CONCLUSIONS OF LAW

1. A right knee disorder was not incurred in or aggravated by 
the veteran's active duty service, nor is it proximately due 
to or the result of any service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).

2. Degenerative changes of the left knee are proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 
(2006).

3. Degenerative changes of the right hip are proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 
(2006).

4. A back disorder was not incurred in or aggravated by the 
veteran's active duty service, nor is it proximately due to 
or the result of any service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After careful review of the claims folder, the Board finds 
that the veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  Letters sent to the veteran in 
January 2005, April 2006, and November 2006 informed him of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  These letters also advised him of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, these letters expressly notified the veteran of the 
need to submit any pertinent evidence in his possession.  

The Board notes that the January 2005 and April 2006 letters 
were sent to the veteran prior to the April 2006 rating 
decision.  However, these letters only provided notice 
regarding the information and evidence necessary to warrant 
entitlement on a direct basis.  The November 2006 VCAA letter 
provided notice regarding what the evidence must show to 
warrant both direct and secondary service connection.  Thus, 
there was timely notice with respect to all VCAA elements 
except for notice regarding the elements of secondary service 
connection.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Nevertheless, to the extent that notice regarding 
secondary service connection was not given prior to the 
initial adjudication of the claims in accordance with 
Pelegrini II, the Board finds that any timing defect was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the Board notes that the notice 
provided to the veteran in November 2006 fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the veteran was 
given ample opportunity to submit additional evidence and 
argument.  Finally, neither the veteran, nor his 
representative, have presented any arguments as to why he 
would be prejudiced if the Board were to proceed with a 
decision at this time.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Letters sent to the veteran in April 2006, June 
2006, and November 2006 provided such notice.

In light of the above circumstances, the Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the veteran and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i).  The veteran's service medical records are 
associated with the claims folder, as well as private 
treatment records from Drs. Weber, Wright, and Prescott.  The 
record also contains all relevant VA treatment records for 
the period from February 2002 to April 2005.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claim.  

The veteran was afforded a VA joints examination in May 2006.  
This examination report notes complaints related to all of 
the veteran's claims on appeal, but there is no indication 
that an examination of the veteran's back was performed.  
However, the Board finds that a remand for a VA examination 
regarding the veteran's back claim is unnecessary because 
there is sufficient competent medical evidence to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease, or, in the case of a secondary service connection 
claim, some indication that the claimed disability may be 
associated with a service-connected disability.  Id.; see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the 
present case, there is nothing in the record, other than the 
veteran's own lay statements, that suggests a link between 
his back disability and his service-connected bilateral foot 
disability or service generally.  In light of the absence of 
any competent evidence suggesting a link between his current 
disability and service or a service-connected disability, the 
Board notes that VA is not required to provide him with an 
examination and opinion regarding his claim.

The Board notes that the veteran's representative argues that 
new examinations are needed from an orthopedic specialist for 
the rest of the veteran's claims because the May 2006 VA 
examiner was unable to provide an etiological opinion.  
However, the Board notes that the May 2006 VA examination 
report does not indicate that the examining physician was not 
an orthopedic specialist.  Moreover, the examination was a 
joint examination; thus, it was specific to the veteran's 
claims.  Finally, as above, the Board is satisfied that there 
is sufficient competent medical evidence to decide all of the 
veteran's remaining claims on appeal.  38 C.F.R. 
§ 3.159(c)(4).  A new VA examination is therefore 
unnecessary.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran contends that his current disabilities of the 
right knee, left knee, right hip, and back are the result of 
his service-connected bilateral foot disorder.  He further 
contends that these disabilities, which have all been 
diagnosed as arthritic in nature, are due to his walking 
difficulties caused by the pain in his feet.

I. Direct Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are silent for any 
musculoskeletal complaints unrelated to his service-connected 
bilateral foot problem.  Specifically, there are no 
complaints of back pain, knee pain, or hip pain in the 
service medical records, nor does the veteran's May 1946 
separation examination indicate any musculoskeletal 
disabilities either directly related to service or 
alternatively related to his in-service foot problems.  The 
Board finds that the lack of evidence of any complaints or 
treatment for such problems during service weighs against a 
finding of entitlement to service connection on a direct 
basis.  

The current medical evidence of record demonstrates that the 
veteran has been diagnosed with (1) right and left knee 
osteoarthritis, (2) right hip bursitis with mild hip 
arthritis, and (3) osteoarthritis of the lumbar spine.  The 
veteran's medical records indicate that these disabilities 
were variously diagnosed in the late 1990s and early 2000s.  
Thus, in addition to a lack of in-service evidence of the 
veteran's claimed disabilities, there is a more than fifty 
year lapse in time between the veteran's active service and 
the first evidence of these problems.  Such lapse in time 
also weighs against a claim for direct service connection.  
In this regard, the Board may, and will, consider in its 
assessment of direct service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Finally, there are no medical opinions of record which 
indicate that any of the veteran's claimed disabilities are 
directly related to an incident or disease in service.  In 
fact, there are no medical opinions of record or lay 
statements by the veteran which address a direct relationship 
between any of the claimed disabilities and service.  

In the absence of any disability during service, any 
disability shortly after service separation, or competent 
medical evidence linking any of the veteran's disabilities to 
service, the Board finds that a preponderance of the evidence 
is against service connection for a right knee disorder, a 
left knee disorder, a right hip disorder, or a back disorder 
on a direct basis.  However, the Board notes that the veteran 
does not contend that these disabilities are due to service.  
Rather, he specifically contends that such disabilities are 
related to his service-connected bilateral foot disability.  
Thus, the Board will next consider whether service connection 
is warranted for any of these disabilities on a secondary 
basis.

II. Secondary Service Connection

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

As discussed above, the veteran contends that his claimed 
disabilities are related to his service-connected bilateral 
foot disability because the pain from his feet has altered 
his gait.  There is evidence of record demonstrating that the 
veteran has been using a cane for many years to aid him with 
his walking.  Additionally, medical records indicate that he 
has been prescribed orthotic shoe inserts for his foot 
disability.  The veteran's son testified at an October 2002 
RO hearing that he noticed the veteran's walk become more 
difficult over the years.  In contrast, the Board notes that 
the May 2006 VA examination report indicates that the 
veteran's shoe wear pattern is normal.  However, the May 2006 
VA examiner also noted that the veteran's gait is rather slow 
with the help of a cane.  Finally, a December 2002 letter 
from Dr. Wright states that the veteran's foot disability 
makes ambulation difficult.  The Board notes that this 
evidence is not conclusive regarding how the veteran's 
ambulation is affected by his bilateral foot disability; 
however, it is clear that his service-connected disability 
does have some impact on his movement.  More is needed, 
however, to warrant entitlement to service connection on a 
secondary basis.  Specifically, competent medical evidence 
linking the veteran's claimed disabilities to an altered 
gait, ambulation problem, or his foot disability is needed.

With regards to the veteran's claims of service connection 
for a right knee disorder and a back disorder, the Board 
observes that the record contains no medical evidence 
suggesting a link between either of these disabilities and 
the veteran's service-connected bilateral foot disability.  
Rather, the evidence documents the existence of these 
disabilities and the veteran's continued treatment.  Service 
connection is only warranted when the evidence reflects a 
medically sound basis to attribute the post-service hearing 
loss to injury in service.  See Hensley, supra.  Thus, 
service connection cannot be granted when the record, as in 
this case, contains no competent nexus opinion.  While an 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, there must at least be a 
sufficiently definitive opinion on etiology to rise above the 
level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Under such circumstances, the Board finds that 
service connection cannot be granted for a right knee 
disorder or a back disorder.  

With respect to the veteran's claims regarding a left knee 
disorder and a right hip disorder, the Board observes that 
the record does contain medical evidence regarding the 
etiology and nature of these disabilities.  A May 2006 VA 
examination report indicates that an opinion as to whether 
the veteran's left knee or right hip are likely related to 
his service-connected foot disability would require resorting 
to mere speculation.  Without an opinion, service connection 
cannot be granted on the basis that the veteran's left knee 
or right hip arthritis is directly due to his bilateral foot 
disability.  However, the evidence of record also contains an 
October 2000 statement by the veteran's orthopedist, Dr. 
Weber.  Although this letter also does not indicate that 
these disorders are the result of the veteran's foot 
disability, Dr. Weber states that, "without a doubt," the 
veteran's foot disability aggravates his left knee and right 
hip to a certain degree.  A December 2002 letter from Dr. 
Wright also provides an opinion to the same effect regarding 
the veteran's right hip and left knee disorder.

Thus, it appears that the competent evidence of record 
contains a medical nexus which indicates that the veteran's 
service-connected bilateral foot disability aggravates 
degenerative changes of the left knee and right hip.  In 
light of such evidence, the Board concludes that service 
connection for aggravation of a nonservice-connected 
disability by a service-connected disability is warranted.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

There is no similar opinion regarding the veteran's right 
knee disorder or back disorder.  Thus, in the absence of any 
other evidence suggesting a link, the Board finds that 
service connection must be denied for these two claimed 
disabilities.  In reaching its decision, the Board considered 
the applicability of the benefit of the doubt rule.  However, 
as a preponderance of the evidence is against service 
connection on a direct or secondary basis for a right knee or 
back disorder, such rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for a right knee disorder, 
to include as secondary to a service-connected bilateral foot 
disability, is denied.

Entitlement to service connection for degenerative changes of 
the left knee as aggravated by a service-connected bilateral 
foot disability is granted.

Entitlement to service connection for degenerative changes of 
the right hip as aggravated by a service-connected bilateral 
foot disability is granted.

Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected bilateral foot 
disability, is denied.


REMAND

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).

As of this decision, the veteran is service connected for a 
left foot disability, a right foot disability, tinnitus, and 
bilateral hearing loss.  

However, the Board notes that it is granting service 
connection for aggravation of a left knee disorder and a 
right hip disorder by the veteran's service-connected 
bilateral foot disability.  In implementing these grants, the 
RO will assign a disability rating and effective date for 
both disabilities.  Under such circumstances, the veteran's 
claim for TDIU is impacted by the outcome of these ratings 
and is therefore inextricably intertwined with the 
implementation of the grant of service connection for a left 
knee disorder and a right hip disorder.  As such, the TDIU 
claim must be remanded to the agency of original jurisdiction 
(AOJ) for reconsideration after the veteran has been assigned 
a disability rating and effective date for the two issues 
granted in this decision. 

Accordingly, the case is REMANDED for the following action:

Following the assignment of a disability 
rating and effective date for the 
veteran's degenerative changes of the left 
knee and right hip, please readjudicate 
the veteran's claim for TDIU.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative, if 
any, should be provided a supplemental 
statement of the case that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


